Citation Nr: 0405705	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  01-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lichen planus of the 
mouth, genitals, and upper and lower extremities, including 
as secondary to service-connected residuals of fracture of 
the left mandible with right temporomandibular joint (TMJ) 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
January 1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  As an initial matter, the 
Board notes that in a May 2002 written statement, the veteran 
asked that a Decision Review Officer (DRO) review his claim 
for service connection.  However, the right to DRO review 
only applies to claims in which a notice of disagreement 
(NOD) was filed on or after June 1, 2001.  See 38 C.F.R. 
§ 3.2600(g) (2003).  In this case, the veteran's NOD 
concerning the denial of service connection for lichen planus 
was associated with the claims file on November 9, 2000.  
Therefore, this claim is not entitled to a DRO review.  
However, for reasons detailed below, remand for additional 
development is necessary.

In a February 1999 written statement, the veteran appeared to 
raise a claim for eligibility for dental treatment.  This was 
also suggested in an October 2000 letter from a member of 
congress.  This matter has not been developed or certified 
for appeal, and is not inextricably intertwined with the 
issue now before the Board on appeal.  Therefore, it is 
referred to the RO for appropriate action. 
 
The Board is REMANDING this appeal the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

During active duty in March 1958, the veteran was 
hospitalized after fracturing his left mandible.  This injury 
was treated surgically with intermaxillary wires and ivy 
loops, which were removed several days later.  By a May 1979 
rating decision, the RO granted service connection for 
residuals of a broken jaw (this disability was later 
recharacterized as residuals of fracture of the left mandible 
with right TMJ syndrome).  The veteran is now claiming that 
he has developed lichen planus in his mouth, on his genitals, 
and on both his upper and lower extremities, as a result of 
the in-service surgical procedure.  He has alternatively 
suggested (such as in an October 2001 Form 9) that his lichen 
planus is secondary to his service-connected fracture of left 
mandible.  

The veteran underwent a VA skin diseases examination in 
December 1999, and the examiner diagnosed him as having non-
disfiguring lichen planus.  The examiner also stated in the 
examination report that he "cannot make the determination 
that this was caused by the diagnosis in the oral cavity."  
It is unclear whether the examiner was trying to relate any 
lichen planus of the oral cavity to that of other body parts, 
or to the veteran's service-connected jaw fracture.  
Moreover, the examiner specifically noted that the claims 
file was not available for his review.  For these reasons, a 
new VA examination is necessary.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  
 
Accordingly, the Board REMANDS this case for the following:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of any lichen planus.  
Ensure that the claims file is made 
available to the examiner, and that all 
tests and studies deemed necessary are 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should answer the 
following questions:

a.  Does the veteran currently have 
lichen planus?  If so, which body 
parts or areas does this condition 
affect? 

b.  If the veteran has lichen 
planus, is it at least as likely as 
not (i.e., probability of at least 
50 percent), that this condition had 
its onset in service (including as a 
result of surgery following a jaw 
fracture)? 

c.  If the veteran's lichen planus 
did not have its onset in service, 
is it at least as likely as not that 
it is secondary to or is being 
aggravated by his service-connected 
residuals of fracture of the left 
mandible with right TMJ syndrome?  
If aggravated, describe the degree 
of aggravation in as objective terms 
as possible.  

2.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  If the 
examination report is inadequate for any 
reason, return it for revision. 

3.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
any representative with a supplemental 
statement of the case (SSOC).  The SSOC 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, including a summary of the 
evidence and analysis of in light of all 
legal authority.  Allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


